DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/05/2022.
Claims 7-8, 11-12, 21-26 and 40-41 have been cancelled.
Claims 1-6, 9-10, 13-20 and 27-39 are pending in this action.
This action is final.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fattouch et al. (Fattouch) (US 2003/0078051 A1) in view of Dudda et al. (Dudda) (US 2016/0380870 A1). For examination purpose, claim 37 has been considered first.
As per claim 37: A method for frequency planning of a proposed 
communication system in a geographic area (see fig. 1), the method comprising:
receiving data regarding the proposed communication system (see par. 0085, 0090);
data retrieved from a database for the geographic area around the proposed communication system using at least the data regarding the proposed communication system (see  par. 0050, 0058, 0073-0074, 0081, 0164; fig. 1, note areas 1-4); and
identifying available areas within the geographic area where the proposed communication system is allowed to be installed and operated without interfering with existing communication systems in the geographic area (see fig. 1, cells 1-4 (defined region); par. 0155-0163). But, Fattouch does not explicitly teach about --- retrieving data on site-specific interference generated by existing communication systems. However, in the same field of endeavor, Dudda teaches --- the external interference IF and the thermal noise NT could be obtained from a database, e.g., with location specific records storing the strength of the external interference IF and the thermal noise NT. The values stored in the database may be empirical, i.e., based on earlier measurements, and/or may be predicted, e.g., using a model (see par. 0047, 0092, 0100). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Fattouch with that of Dudda so that --- unfavorable cell/site selections may be avoided by using the interference-based metric (see par. 0164).
As per claim 38: Dudda teaches about a method of claim 37, wherein retrieving the site specific interference data includes retrieving interference data based at least in part on a height of an antenna of, and terrain surrounding, the proposed communication system (see par. 0133). Motivation is same as provided in the rejection of claim 27 above.
As per claim 39:  Dudda teaches about a method of claim 37, wherein receiving data regarding the proposed communication system comprises receiving data related to at least antenna height, antenna characteristics including discrimination, and transmit power of the proposed communication system (see par. 0133, 
As per claim 27: the features of claim 27 are similar to the features of claim 37. Hence, claim 27 has been rejected on the same ground and motivation as claim 37.
As per claim 28: the feature of claim 28 is similar to the feature of claim 38. Hence, claim 28 has been rejected on the same ground and motivation as claim 38.
As per claim 29: the feature of claim 29 is similar to the feature of claim 39. Hence, claim 29 has been rejected on the same ground and motivation as claim 39.


Allowable Subject Matter

Claims 1-6, 9-10, 13-20 and 30-36 are allowed.
The following is an examiner's statement of reasons for allowance: 
with regard to claims 30 and 32, the prior art of record does not disclose or fairly teach/suggest the combined features --- a display for presenting a graphical representation of availability of spectrum for a proposed communication system; a database of frequency planning data having site-specific interference data generated based on existing communication systems; retrieve the site-specific interference data from the database of the frequency planning data for a region around the proposed communication system; and generating the graphical representation of frequency the availability of the spectrum on the display based on the received data and the retrieved data, including an indication of available areas for the proposed communication system --- to provide a system of frequency planning. The invention of claims 1, 9, 13 and 18 are essentially similar to that of claims 30 and 32 except claims 1, 9, 13 and 18 are directed to frequency of micro-wave system.

Response to Arguments

Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant’s arguments and corresponding examiner’s response appear below.
Argument I: regarding claims 27 and 37, the argument states --- Applicant respectfully submits that a person of ordinary skill in the art would not glean anything from Dudda that would motivate them to use data on interference from an existing system in identifying a geographic area for installation and operation of a proposed communication system as claimed.
Response I: examiner respectfully disagrees with the argument. Applicant seems to raise a lack of motivation issue. However, Fattouch disclosed Method and Apparatus for Planning Frequencies. Dudda et al is concerned with “control of cellular network operation using interference-based metric. Both references are within same field of endeavor, thus combinable. Anyone of ordinary skill in the art having looked at both references will be prompted/interested to apply Dudda’s interference-based metric to Fattouch’s Planning Frequencies. Thus, the argument is not persuasive.
Argument II: with regard to claims 27-29, particularly claim 27, applicant asserts --- Neither Dudda nor Fattouch, nor the combination thereof, teach or suggest
“generating a graphical representation of spectrum availability in a geographic area based on the received data and the retrieved data, including an indication of available areas in the geographic area for installation and operation of the proposed communication system.”
Response II: examiner respectfully disagrees the argument. As shown below in (fig. 2) Fattouch’s frequency planning is graphically generated that includes areas 1-3 and base station 11-14. Fattouch also states “a map 31 of a geographic zone of a cellular wireless telephone network being defined and stored in the fond of data in a calculating system and displayable on an interactive display system of a calculating system. This map 31 shows the anticipated positions of four radio cells respectively denoted 1, 2, 3 and 4 which enclose the respective base stations 11, 12, 13 and 14. The cells 1 through 4 are shown near each other and the boundary zones of cell 1 overlap those of the other three cells 2 through 4 (see 0073-0074); and “A range of frequencies is available to the network to be set up and said operator has previously defined therein a plurality of carrier frequencies” (see par. 0075, 0134, 0159,0164; claim 5).

    PNG
    media_image1.png
    674
    560
    media_image1.png
    Greyscale

Argument III: with regard to claims 37-39, particularly claim 37, applicant states ---Neither Dudda nor Fattouch, nor the combination thereof, teach or suggest “identifying available areas within the geographic area where the proposed communication system is allowed to be installed and operated without interfering with existing communication systems in the geographic area.”
Response III: examiner respectfully disagrees with the argument. As shown in (fig. 2, cells/areas 1-4), Fattouch discloses a --- geographic area where the proposed communication system is allowed to be installed and operated (see 0073). Fattouch’s reference also describes “Rules and standards have been established to avoid co-channel and adjacent-channel interference (see par. 0094). Thus, the argument is not found being persuasive.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        6/3/2022